FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-50110

               Plaintiff - Appellee,              D.C. No. 2:00-cr-01095-GAF

  v.
                                                  MEMORANDUM *
NICOLAS RODRIGUEZ LOPEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Gary A. Feess, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Nicolas Rodriguez Lopez appeals from the six concurrent terms of 288

months, and concurrent term of 240 months, imposed after he was resentenced




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073,

1084-85 (9th Cir. 2005) (en banc).

         Pursuant to Anders v. California, 386 U.S. 738 (1967), Lopez’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

         Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED, but the case is REMANDED to the district

court for the limited purpose of correcting the judgment to delete the special

conditions of supervised release relating to financial disclosures that were not

imposed at sentencing.




                                           2                                     08-50110